SUTIN, Judge (specially concurring). I concur. This is one case where an award of summary judgment was clear and unmistakable as a matter of law as shown by Judge Wood’s opinion. First, plaintiff did not set forth all of the facts presented by defendants to establish whether they made a prima facie showing that defendants were entitled to summary judgment, and if so, whether plaintiff met his burden of establishing genuine issues of fact. Second, plaintiff failed to cite any authority to support his position that defendants violated § 57-1-1, N.M.S.A.1978 on Restraint of Trade. Neither did plaintiff meet the challenge of the argument and authorities relied upon by defendants. Third, plaintiff claims “that all allegations of pleadings of Willie Rogers are considered to be true and correct for purposes of Summary Judgment. Reed [Read] v. Western Farm Bureau, 90 N.M. 369, 563 P.2d 1162 (Ct.App.1977).” Plaintiff is mistaken. Reed [Read] does not stand for that proposition. Rekart v. Safeway Stores, Inc., 81 N.M. 491, 468 P.2d 892 (Ct.App.1970) stands for the proposition that “[t]he verification of the complaint is a statement that the contents of the complaint are true; thus, in effect, an affidavit.... To the extent the verification is on information and belief, it is not made with personal knowledge” as required. [Id. 494, 468 P.2d 892.] Plaintiff’s verification was made “to the best of his knowledge, information and belief.” On the other hand “[w]here no answer has been filed and the summary judgment motion is not supported by affidavits, every allegation of the complaint must be taken as true.” Jacobson v. State Farm Mutual Automobile Ins. Co., 81 N.M. 600, 601, 471 P.2d 170 (1970). Fourth, § 57-1-1 reads in part: Every contract or combination between individuals, associations or corporations, having for its object or which shall operate to restrict trade or commerce or control the quantity, price or exchange of any article of manufacture or product of the soil or mine, is hereby declared to be illegal. For an extensive discussion of this statute over half a century ago, see Elephant Butte Alfalfa Ass’n v. Rouault, 33 N.M. 136, 262 P. 185 (1928) and State v. Gurley, 25 N.M. 233, 180 P. 288 (1919). Inasmuch as neither the parties nor my colleagues have discussed these cases, I leave them hanging aloft. Of vital importance is Wechsler, New Mexico Restraint of Trade Statutes — A Legislative Proposal, 9 N.M.L.Rev. 1 (1978-79) which cites other New Mexico cases. Plaintiff presents a sympathetic case, one in which, perhaps, a different remedy is available. Justice Jackson, in a concurring opinion, Brown v. Allen, 344 U.S. 443, 540, 73 S.Ct. 397, 427, 97 L.Ed. 469 (1953), said: “. .. [W]e are not final because we are infallible, but we are infallible only because we are final.” Our Court is not final because it is fallible.